SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 23, 2015 BCB BANCORP, INC. (Exact Name of Registrant as Specified in Charter) New Jersey 0-50275 26-0065262 (State or Other Jurisdiction Identification No.) (Commission File No.) (I.R.S. Employer of Incorporation) 104-110 Avenue C, Bayonne, NJ 07002 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(201) 823-0700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Securities Holders The Company’s Annual Meeting of Shareholders was held on April 23, 2015.The matters considered and voted on by the Company’s shareholders at the Annual Meeting, and the results of the vote on each such matter, were as follows: Proposal 1: The election of directors. For a term ending in 2018. Nominee Shares Voted For Shares Withheld Broker Non-Votes Thomas Coughlin Joseph Lyga Alexander Pasiechnik Spencer B. Robbins For a term ending in 2017. Nominee Shares Voted For Shares Withheld Broker Non-Votes James Rizzo For a term ending in 2016. Nominee Shares Voted For Shares Withheld Broker Non-Votes Gary S. Stetz Proposal 2: The ratification of the appointment of Baker Tilly Virchow Krause LLPas the Company’s Independent Registered Public Accounting Firm for the year ending December 31, 2015. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes 0 Proposal 3: The advisory, non-binding vote to approve the Company’s executive compensation as described in the proxy statement. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BCB BANCORP, INC. DATE: April 24, 2015 By: /s/ Thomas P. Keating Thomas P. Keating Senior Vice President and Chief Financial Officer
